DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant's election with traverse of Group 1, “MAT”, and “activity” in the reply filed on 1/28/2022 is acknowledged.  The traversal is on the ground(s) that the examiner has not recognized the special technical feature. The examiner did identify a special technical feature and applied art to show there is no contribution over the prior art. The rejections below also support this position. It is noted that while applicant asserts that the examiner has not identified a special technical feature, applicant has not provided any statement as to what special technical feature the examiner is no recognizing.
The requirement is still deemed proper and is therefore made FINAL.

Claims 1-6, 8-10, 12, 13, 16, and 17 are pending.

Claims 4, 5, 12, 13, 16, and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species/invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/28/2019.

Claims 1-3, 6, and 8-10 are examined.

It is noted that “SCL25A11”, “OGC”, and “mitochondrial 2-oxoglutarate/malate carrier” are equivalents. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Capobianco et al (Biochemistry, Vol.35:8974-8980, 1996).
Applicant admits on page 13, lines 12-14, that Capobianco et al disclose N-(1-pyrenyl)maleimide  and mercurial agents are SLC25A11 inhibitors and were known before the invention.  

Claim(s) 1-3, and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al (Cancer Letters Vol.378 2016, 7 pages).
Wang et al have disclosed the use aminooxyacetic acid in the treatment of breast cancer cells and in the treatment C6 glioma cells. See entire reference.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6, and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (Cancer Letters Vol.378 2016, 7 pages) in view of Trujillo et al (US 20170312339) and Quian et al (US20160046721).
Wang et al have disclosed the use of aminooxyacetic acid as an inhibitor of MAS in the treatment of breast cancer cells and in the treatment C6 glioma cells. Wang et al do not specifically teach the use of anticancer agents in combination with aminooxyacetic acid in the treatment of cancer. 
However, they do teach that MAS inhibitors can be used in the treatment of cancer and furthermore it was well known and routine in the art to utilize combination therapies in the treatment of cancers. The examiner offers Trujillo et al and Quian et al as evidence. See the claims. 
It would have been obvious to utilize MAS inhibitors in the treatment of cancer since it was specifically suggested to do so. It would further have been obvious to combine such inhibitors with other known cancer treatments since it was a routine endeavor at the time the application was effectively filed.
The invention as a whole would therefore have been prima facie obvious to one in the art at the time the invention was effectively filed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN MCGARRY whose telephone number is (571)272-0761. The examiner can normally be reached M-Th/F 9:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571 272 1600. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN MCGARRY/Primary Examiner, Art Unit 1635